Citation Nr: 0004674	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


REMAND

Although a June 1996 report from the Missouri Department of 
Social Services reflects that the veteran's visual fields 
were normal, October and November 1997 reports from this 
entity reflect that his visual fields were restricted.  It is 
unclear if this restriction involves one or both eyes or to 
what degree.  The record does not reflect that the veteran 
has been afforded a VA eye examination to include evaluation 
with the Goldmann Perimeter Chart with regard to any loss of 
visual fields.  

During the veteran's personal hearing, in October 1998, he 
testified that a VA physician had informed him that he would 
probably qualify for a Victor's Program in March or April 
1999.  The program was described as being for people who were 
basically blind, who would be taught how to use a cane.  
Records relating to any participation by the veteran in this 
program have not been associated with the record on appeal. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any disability since October 1998.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, including any 
records relating to treatment of the 
veteran's eyes at the VA Medical Center 
in Kansas City, Missouri, as well as 
records relating to any treatment or 
participation in the "Victor's Program," 
that have not been previously secured.

2.  The veteran should be afforded a VA 
eye examination to determine the nature 
and extent of any eye disability.  Visual 
fields should be determined using the 
Goldmann Perimeter Chart.  The examiner 
should provide complete rationales for 
all opinions and conclusions expressed.  
The claims folder should be provided to 
the examining physician for review.  

3.  The RO should then readjudicate the 
issue on appeal and evaluate any 
identified disability.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case and provided the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


